In a matrimonial action in which the parties were divorced by judgment dated August 7, 1981, the defendant husband appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Nassau County (McCaffrey, *822J.), entered December 13, 1985, which, inter alia, held that an order of the same court dated July 12, 1983, which ordered that he pay for the infant’s unreimbursed medical expenses of the parties’ child, was "law of the case”.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly held that the doctrine of law of the case precluded the defendant from relitigating an issue that was previously decided by order of the same court dated July 12, 1983. That order held that defendant was responsible for payment of the infant’s medical bills, irrespective of the infant’s assets contained in a certain fund. The defendant now claims that this fund should be used to pay for these expenses. Although the doctrine of law of the case does not apply on appeal from a later order (see, Ennist v Shepherd, 117 AD2d 580), in this case we decline to exercise our discretion to consider the defendant’s contention on the merits (see, Tagarelli v Tagarelli, 50 AD2d 917). Bracken, J. P., Weinstein, Rubin and Harwood, JJ., concur.